Title: From George Washington to New York Officer Commanding at West Point, 27 September 1780
From: Washington, George
To: Officer Commanding at West Point, New York


                        

                            
                            Sir,
                            Head Quarters Robinsons House Septr 27th 1780
                        
                        You will immediately make a distribution of the Troops under your Command to the several Posts that the whole
                            may be in a state of defence at the shortest notice—You will also have each work supplied with Ten days provision, wood,
                            water and stores and keep up constantly that supply—and you will take every other precaution for the security of the Post.
                            The Enemy will have acquired from General Arnold a perfect knowledge of the defences, and will be able to take their
                            measures with the utmost precision. This makes it essential our vigilance and care should be redoubled for its
                            preservation. You will do every thing in your power to gain information of the Enemy’s designs, and give me intelligence
                            as early as possible of any movement against you.
                        A party of Militia who have been employed cutting wood and another as guards to the Stores at Fish Kill, that
                            have been called in are to return to their destination.
                        Colonel Gouvion will remain a few days at this Post to assist in the necessary arrangements. Given at Head
                            Quarters Robinsons House Septr 27th 1780.
                        
                            G. Washington
                        
                    